Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 3/21/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble is directed to an assembly for connecting an air connection fitting to a pneumatic de-icer.  The limitation “wherein the molded base forms a sealing interface with a portion of the pneumatic de-icer” renders the claim indefinite because it is not clear based on the preamble and this limitation is the pneumatic de-icer is part of the assembly or not.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/017050, hereinafter 050.

Regarding claim 1, 050 discloses:
An assembly for connecting an air connection fitting to a pneumatic de-icer of an aircraft, the assembly comprising: a molded base (60) comprising a flexible material (see para 0034), wherein the molded base forms a sealing interface (see fig 2A); and a machined insert (50) set into the molded base (see fig 2A), wherein the machined insert includes a radially inward threaded surface (see para 0034) that forms an opening extending axially through the machined insert, wherein the radially inward threaded surface is configured to mate with a terminal end of the air connection fitting (70).

Regarding claim 2, 050 discloses:
The assembly of claim 1, wherein the molded base comprises a rubber material (see para 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trares et al. (US 4,361,298) in view of WO 2018/017050, hereinafter 050.

Regarding claim 3, Trares discloses:
A pneumatic de-icer assembly (see fig 3) comprising: a pneumatic de-icer (see fig 3) comprising: a plurality of inflatable tubes (16); and a manifold (25) configured to direct a pressurized fluid into and out of the inflatable tubes, wherein the manifold is in fluid communication with the plurality of inflatable tubes (see fig 3); a base assembly (10) mounted to the pneumatic de-icer and comprising: a molded base (12) comprising a flexible material (see col 3, lines 22-49), wherein the molded base forms a sealing interface with a portion of the pneumatic de-icer (see fig 3).  
Trares does not disclose: a machined insert set into the molded base, wherein the machined insert includes a radially inward threaded surface that forms an opening extending axially through the machined insert; and a connection fitting with a threading disposed on a first terminal end of the connection fitting, wherein the connection fitting includes a tube configure to transport a fluid, wherein the terminal end of the air connection fitting is configured to mate with the radially inward threaded surface of the machined insert.
050 teaches a pneumatic assembly comprising a machined insert (50) set into the molded base (see fig 2A), wherein the machined insert includes a radially inward threaded surface that forms an opening 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Trares with the insert and fitting of 050 yielding the predictable result of providing a replaceable fitting (see paragraph 0034).

Regarding claim 4, Trares  as modified discloses:
The pneumatic de-icer assembly of claim 3, wherein the connection fitting engages with the threaded insert such that the connection fitting is detachably affixed to the pneumatic de- icer (see paragraph 0034).

Regarding claim 5, Trares  as modified discloses:
The pneumatic de-icer assembly of claim 3, wherein the molded base holds the machined insert in place relative to the pneumatic de-icer (see 050 fig 2A).

Regarding claim 6, Trares  as modified discloses:
The pneumatic de-icer assembly of claim 3, wherein the pneumatic de-icer further comprises a bonding surface that is sealed with and bonded to a portion of the molded base of the base assembly (see Trares col 3. Lines 22-49).

Regarding claim 7, Trares  as modified discloses:
The pneumatic de-icer assembly of claim 6, wherein the molded base holds the machined insert in contact and in sealing engagement with the bonding surface of the pneumatic de-icer (see Trares fig 3).



Regarding claim 9, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  

Regarding claim 10, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  The tube of 050 is straight along two portions.

Regarding claim 11, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.   The feature at the base of 70 as shown in fig 2B is considered a barb.

Regarding claim 12, Trares  as modified discloses:
The pneumatic de-icer assembly of claim 3, wherein the connection fitting comprises a 90° corner bend (see 050 fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644